Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to applicant’s amendment and remarks received on 04/09/2021. Claims 8-19 are pending in the application. Claims 8, 15, and 19 have been amended. Claim 20 has been cancelled. Claims 1-7 have been previously withdrawn.

Claim Objections
Claims 8-10, 13, and 16-19 are objected to because of the following informalities:
Claim 8 recites “the personal care device” at lines 8-9. It is presumed to recite “the handheld personal care device”.
Similarly, claims 9-10, 13, and 16-19 recite “the personal care device” at various instances. It is presumed to recite “the handheld personal care device”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (U.S Publication No. 2019/0075922 A1; hereinafter “Rivera”) in view of Ten Kate et al. (U.S Publication No. 2021/0056828 A1; hereinafter “Ten Kate”).

As per claim 8, Rivera discloses a system (e.g. see fig. 19), comprising:
a handheld personal care device (e.g. figs. 2, 6, 7 & 19: a specialized styling device, such as a smart hairbrush, smart comb, or accessories), including:
a treatment application device (e.g. para. [0017], [0078]-[0080] & [0110]);
the smart brush includes a motion module/accelerometer 700); and
a network interface (e.g. fig. 6A: communications interface port 141; para. [0088] & [0093]: the smart brush include a wireless/RF interface i.e. Wi-Fi, or Bluetooth); and
a networked computing device (fig. 19: networked devices connected to the smart brush over a network to form a connected system), including:
a network interface (e.g. para. [0008], [0108]-[0109] & [0134]: the networked devices include a wireless communication interface, such that the smart brush is able to send and receive data over a network);
wherein the personal care device and the networked computing device are configured to communicate bidirectionally via the network interface of the personal care device and the network interface of the networked computing device (e.g. see fig. 19; para. [0017], [0078], [0093]-[0094], [0103], [0106]-[0111], [0114] & [0134]).
Rivera discloses the handheld personal care device is configured to detect movement based on data generated by the accelerometer, and transmitting the signals regarding the detected movement to the networked computing device (para. [0111]) but does not explicitly disclose detecting a fall based on data generated by the accelerometer; and transmitting information to the networked computing device regarding the detected fall.
However, in the same art of an apparatus and method for detecting a fall by a user, Ten Kate discloses: wherein a handheld personal care device is configured to: 
The apparatus 2 further includes a movement sensor 14 that is for monitoring the movements of the apparatus 2 (and thus the movements of the user, or a part of the body of the user, when the apparatus 2 is being worn or carried by the user). The movement sensor 14 can generate a measurement signal that contains a plurality of movement measurement samples representing the movements at a plurality of time instants. The movement sensor 14 may be an accelerometer that measures accelerations, and that provides a measurement signal indicating the accelerations measured in three dimensions…”; para. [0053]: “An object 6 that can be used in or by the fall detection system 4 can be any object that includes a sensor for measuring the movements of the object 6. The object 6 may be any type of device that can be used or carried by a user. The object 6 may therefore be any type of device used in the home, work or healthcare environment, including, but not limited to, a walking stick, a walking cane, a walking frame, a smart phone, a tablet computer, a handbag, an assistive device, any type of personal care device including a toothbrush, shaver, hair brush, etc., any type of portable kitchen appliance or implement, including a kettle, sauce pan, frying pan, mug, cup, cutlery, etc., a television remote control, any type of household equipment, including a vacuum cleaner, exercise equipment, etc. The object 6 or objects 6 can be considered as being part of the so-called Internet of Things (IOT).”); and
transmit information to a networked computing device regarding the detected fall (e.g. para. [0103]: “…issuing or triggering an alarm or alert that the user has fallen. This alarm or alert can include an audible alarm to summon help from someone near to the user, and/or the alarm or alert can include placing a call or sending an alert signal to another person, such as a family member or care provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the system of Rivera the known technique of detecting by a handheld personal care device a fall based on data generated by the accelerometer, and transmitting information to a networked computing device regarding the detected fall, as taught by Ten Kate, in order to simply use the known sensor component/accelerometer of the handheld personal care device to detect a fall and send an alert signal that the user has fallen.

As per claim 9, claim 8 is incorporated and Rivera discloses: wherein the personal care device further includes a loudspeaker (e.g. fig. 7: the smart brush includes a speaker 155), and wherein communicating bidirectionally via the network interface of the personal care device and the network interface of the networked computing device comprises: transmitting, by the networked computing device to the personal care device, an audio stream; and presenting, by the personal care device via the loudspeaker, the audio stream (e.g. see para. [0078]-[0079], [0103], [0109], [0114], [0121] & [0131]).

As per claim 10, claim 8 is incorporated and Rivera discloses: wherein the personal care device further includes a microphone (e.g. fig. 7: the smart brush includes a microphone 156), and wherein communicating bidirectionally via the network interface of the personal care device and the network interface of the networked computing device comprises transmitting, by the personal care device to the networked computing device, an audio stream captured from the microphone (e.g. see para. [0089]-[0090], [0103] & [0109]).

As per claim 11, claim 10 is incorporated and Rivera discloses: wherein the audio stream captured from the microphone is part of a mobile telephony call or a voice messaging application conversation (e.g. see para. [0094] & [0103]).

As per claim 12, claim 10 is incorporated and Rivera discloses: wherein the audio stream captured from the microphone is provided by the networked computing device to a voice-activated device (e.g. see para. [0079] & [0109]).

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Ten Kate, and further in view of Lae (Korean Patent Publication No. KR20200027317A; machine translation obtained from Espacenet Patent Translate).

As per claim 13, claim 8 is incorporated and Rivera discloses: wherein communicating bidirectionally via the network interface of the personal care device and the network interface of the networked computing device includes: transmitting, by the networked computing device to the personal care device, a notification of an alarm generated by the networked computing device (e.g. para. [0121]).
Rivera in view of Ten Kate does not explicitly disclose transmitting, by the personal care device to the networked computing device, a command to deactivate the alarm.
However, in the same art of personal care devices, Lae discloses: transmitting, by the personal care device (fig. 1: toothbrush 100) to the networked computing device (fig. 1: smart terminal 200), a command to deactivate the alarm (e.g. see Description, page 2, lines 39-53 and page 3, line 87 to page 4, line 140: the smart terminal 200 provides a wake-up call or an alarm generated in the terminal to the toothbrush. The toothbrush 100 further detects wake-up call release information including movement of the toothbrush, moisture, and user’s toothbrush touch signal after the alarm sounds in the terminal, and generates a wake-up call release/cancellation signal. Thereafter, the communication module 170 of the toothbrush 100 transmits the generated wake-up call release signal to the smart terminal 200 so that the alarm of the smart terminal is released/stopped.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the system of Rivera in view of Ten Kate the known technique of transmitting, by the personal care device to the networked computing device, a command to deactivate the alarm, as taught by Lae, in order to simply allow the user to terminate the alert notification generated by the networked computing device using the personal care device, thus increasing user convenience.

As per claim 14, claim 13 is incorporated and Rivera in view of Ten Kate and Lae discloses: wherein the alarm is associated with a timer set on the networked computing device (Lae, e.g. see Description, page 4, lines 150-162: a wake-up call/alarm time is set in the smart terminal).

	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Charraud et al. (U.S Publication No. 2019/0209078 A1; hereinafter “Charraud”).

As per claim 15, Rivera discloses a handheld personal care device (e.g. figs. 2, 6, 7 & 19: a specialized styling device, such as a smart hairbrush, smart comb, or accessories), comprising:
a treatment application device (e.g. para. [0017], [0078]-[0080] & [0110]);
a human-machine interface (HMI) device (e.g. fig. 7; para. [0017], [0090] & [0109]: the smart brush is capable of receiving instructions from the user using multiple user interfaces);
a network interface (e.g. fig. 6A: communications interface port 141; para. [0088] & [0093]: the smart brush include a wireless/RF interface i.e. Wi-Fi, or Bluetooth);
an accelerometer (e.g. fig. 7: the smart brush includes a motion module/accelerometer 700);
circuitry (e.g. see figs. 7 & 19) for receiving signals from a networked computing device (fig. 19: networked devices connected to the smart brush over a network to form a connected system) via the network interface (e.g. see fig. 19; para. [0017], [0078], [0093]-[0094], [0103], [0106]-[0111], [0114] & [0134]); and
circuitry (e.g. figs. 7 & 19) for transmitting signals to the networked computing device via the network interface (e.g. see fig. 19; para. [0017], [0078], [0093]-[0094], [0103], [0106]-[0111], [0114] & [0134]).
Rivera does not explicitly disclose the handheld personal care device comprising circuitry for controlling the treatment application device based on gestures detected by the accelerometer.
However, in the same art of a personal care device, Charraud discloses: a handheld personal care device comprising circuitry for controlling a treatment application device based on gestures detected by an accelerometer (para. [0046]: “The accelerometer 151 may detect a movement or not movement. Detection of a movement may be used to automatically wake up the smart comb 105. A period without any motion may be used to automatically turn off the smart comb 105. Also, the accelerometer 151 may provide a pattern that is recognized as a specific gesture. The smart comb 105 may use the specific gesture to turn on or off”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the handheld personal care device of Rivera the known circuitry for controlling a treatment application device based on gestures detected by an accelerometer, as taught by Charraud, in order to simply allow the user to control the treatment application device based on gestures detected by the accelerometer, thus increasing user convenience.

As per claim 16, claim 15 is incorporated and Rivera discloses: the personal care device further comprising: a loudspeaker (e.g. fig. 7: the smart brush includes a speaker 155); and circuitry for presenting audio information received in the signals from the networked computing device via the loudspeaker (e.g. see para. [0078]-[0079], [0103], [0109], [0114], [0121] & [0131]).

As per claim 17, claim 15 is incorporated and Rivera discloses: the personal care device further comprising: a microphone (e.g. fig. 7: the smart brush includes a microphone 156); and circuitry for transmitting audio information captured from the microphone in the signals transmitted to the networked computing device (e.g. see para. [0089]-[0090], [0103] & [0109]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Charraud, and further in view of Duong et al. (U.S Publication No. 2017/0172715 A1; hereinafter “Duong”).

As per claim 18, claim 15 is incorporated and Rivera discloses: the personal care device further comprising: a microphone (e.g. fig. 7: the smart brush includes a microphone 156); circuitry for using the microphone to detect a sound; and circuitry for transmitting information in the signals transmitted to the networked computing device based on the detected sound (e.g. see para. [0089]-[0090], [0103] & [0109]).
Rivera in view of Charraud does not explicitly disclose circuitry for using the microphone to detect a sound of running water; and circuitry for transmitting information in the signals transmitted to the networked computing device regarding water use based on the detected sound of running water.
However, in the same art of a personal care device for monitoring of the user’s oral and general health, Duong discloses: a device (e.g. fig. 1A: floss dispenser 1000) comprising circuitry for using the microphone to detect a sound of running water; and circuitry for transmitting information in the signals transmitted to the networked computing device regarding water use based on the detected sound of running water (para. [0170]: Floss dispensers 1000 and 2000 may be configured to record, store, and transmit data related to water usage by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the personal care device of Rivera in view of Charraud the known technique of using the microphone to detect a sound of running water, as taught by Duong, in order to simply allow the device to monitor water usage by the user and transmit the data to the networked computing device or the systems of interest.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Charraud, and further in view of Ten Kate.

As per claim 19, claim 15 is incorporated and Rivera discloses the handheld personal care device is configured to detect movement based on data generated by the accelerometer, and transmitting the signals regarding the detected movement to the networked computing device (para. [0111]) but does not explicitly disclose circuitry for detecting a fall based on data generated by the accelerometer; and circuitry for transmitting information in the signals transmitted to the networked computing device regarding the detected fall.
However, in the same art of an apparatus and method for detecting a fall by a user, Ten Kate discloses: a handheld personal care device comprising circuitry for detecting a fall based on data generated by the accelerometer (e.g. para. [0048]: “The apparatus 2 further includes a movement sensor 14 that is for monitoring the movements of the apparatus 2 (and thus the movements of the user, or a part of the body of the user, when the apparatus 2 is being worn or carried by the user). The movement sensor 14 can generate a measurement signal that contains a plurality of movement measurement samples representing the movements at a plurality of time instants. The movement sensor 14 may be an accelerometer that measures accelerations, and that provides a measurement signal indicating the accelerations measured in three dimensions…”; para. [0053]: “An object 6 that can be used in or by the fall detection system 4 can be any object that includes a sensor for measuring the movements of the object 6. The object 6 may be any type of device that can be used or carried by a user. The object 6 may therefore be any type of device used in the home, work or healthcare environment, including, but not limited to, a walking stick, a walking cane, a walking frame, a smart phone, a tablet computer, a handbag, an assistive device, any type of personal care device including a toothbrush, shaver, hair brush, etc., any type of portable kitchen appliance or implement, including a kettle, sauce pan, frying pan, mug, cup, cutlery, etc., a television remote control, any type of household equipment, including a vacuum cleaner, exercise equipment, etc. The object 6 or objects 6 can be considered as being part of the so-called Internet of Things (IOT).”); and
circuitry for transmitting information in the signals transmitted to the networked computing device regarding the detected fall (e.g. para. [0103]: “…issuing or triggering an alarm or alert that the user has fallen. This alarm or alert can include an audible alarm to summon help from someone near to the user, and/or the alarm or alert can include placing a call or sending an alert signal to another person, such as a family member or care provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the personal care device of Rivera in view of Charraud the known circuitry for detecting a fall based on data generated by the accelerometer, and circuitry for transmitting information in the signals transmitted to the networked computing device regarding the detected fall, as taught by Ten Kate, in order to simply use the known sensor component/accelerometer of the handheld personal care device to detect a fall and send an alert signal that the user has fallen.

Response to Arguments
Applicant's arguments filed April 09, 2021 have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
For example, Burghardt et al. (U.S. Publication No. 2019/0306259 A1) discloses a personal care device may be provided with a touch detector 42…a velocity and/or acceleration detector 43 for detecting velocity and/or acceleration of the personal care device…a camera detector for sensing the users mimic or gesture (para. [0151]-[0170]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov